            Case 2:19-cv-01146-NR Document 1 Filed 09/10/19 Page 1 of 20



                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 DANIEL R. SEALE,                                    )     Civil Action No.
                                                     )
                        Plaintiff,                   )     Filed Electronically
                                                     )
                vs.                                  )
                                                     )
 ANNUITY FYI; PERFORMANCE                            )
 ARBITRAGE; FINANCIAL PRODUCTS                       )
 DISTRIBUTORS; DAVID WOODARD,                        )
 individually and as control person of               )
 Performance Arbitrage; ANDREW                       )
 GAMBER, individually and as control                 )
 person of Performance Arbitrage and                 )
 Financial Products Distributors; LIFE               )
 FUNDING OPTIONS; KATE SNYDER                        )
 and MICHELLE PLANT, individually and                )
 as owners of Life Funding Options;                  )
 UPSTATE LAW GROUP, LLC; and                         )
 CANDY KERN-FULLER, individually and                 )
 as a partner of Upstate Law Group, LLC,             )
                                                     )
                       Defendants.                   )     JURY TRIAL DEMANDED

                                            COMPLAINT

                                          I. INTRODUCTION

       1.      During the period 2016 through 2017, plaintiff Dan Seale invested over $500,000

in annuities and federal pensions through Defendants. Defendants misrepresented the investments

products to Plaintiff and omitted to provide material information concerning the investment

products to Mr. Seale. Defendants’ misrepresentations of the investment products to Mr. Seale

and   Defendants’     omissions      of   material       information   constituted   gross   negligence,

misrepresentation and fraud, and civil conspiracy under Pennsylvania common law as well as

violations of the Pennsylvania Unfair Trade Practices and Consumer Protection Law, 73 P.S. §




                                                     1
            Case 2:19-cv-01146-NR Document 1 Filed 09/10/19 Page 2 of 20



201-1 et seq., Pennsylvania’s Securities Act and §§ 12a(2) and 15 of the Securities Act of 1933,

15 U.S.C. § 77l.

       2.       All but three of the investments that Mr. Seale purchased from Defendants are now

in default. Mr. Seale has been damaged by Defendants’ actions in an amount in excess of

$500,000.



                                          II. PARTIES

       3.       Plaintiff Daniel R. Seale is a resident of Pittsburgh, Allegheny County,

Pennsylvania.

       4.       Defendant Annuity FYI has a principle place of business located at 1165 NE 105

Street, Miami Shores, Florida, 33128-2126.

       5.       Defendant Performance Arbitrage Company, Inc. represents that it is located at 232

Market Street, Flowood, Mississippi, 39232. Among other websites, Performance Arbitrage

promotes itself on http://mypaconline.com.

       6.       Defendant Financial Products Distributors is, on information and belief, located at

232 Market Street, Flowood, Mississippi 39232.

       7.       Defendant David Woodard is a resident of 1250 S. Capital of TX Highway,

Building 3, Suite 400, Austin, Texas, 78746 and the control person of Performance Arbitrage

Company, Inc.

       8.       Defendant Andrew Gamber is a resident of Arkansas and reportedly resides at 742

County Road 464, Jonesboro, Arkansas 72404. He also reportedly has maintained an office at

1000 Highland Colony Park. That address is, in fact, actually a convenience address operated by




                                                 2
            Case 2:19-cv-01146-NR Document 1 Filed 09/10/19 Page 3 of 20



Regus Offices. On information and belief, Gamber is an investor in or effectively controls

Performance Arbitrage and/or Financial Products Distributors.

       9.       Defendant Life Funding Options’ principle place of business is located at 128

Millport Circle, Suite 200, Greenville, South Carolina, 29607.

       10.     Defendants Kate Snyder and Michelle Plant are the owners and managers of Life

Funding Options. On information and belief, they are or were affiliated with Woodard. The

company’s principle place of business is located at 128 Millport Circle, Suite 200, Greenville,

South Carolina, 29607.

       11.     Defendant Upstate Law Group, LLC is a law firm located at 200 East Main Street,

Easley, South Carolina, 29640. Upstate Law Group has maintained one or more IOLTA accounts

at institutions such as SunTrust Bank N.A. and Community 1st Bank through which the payments

to and from Defendants flow in connection with the pension scam described below.

       12.     Defendant Candy Kern-Fuller is a resident and citizen of the State of South

Carolina. She is an attorney and partner in Upstate Law Group, LLC. She is the registered agent

for service of process for Life Funding Options.

       13.     Kern-Fuller and Upstate have acted as a key conduit in the scam through their law

firm IOLTA account, which effectively has acted as the central bank for the schemes. In addition,

Kern-Fuller and Upstate (1) reviewed and assisted veterans in obtaining identity and financial

verification documents; (2) received authorization from veterans to make inquiries of the Veterans

Administration to confirm the veteran’s income and other matters associated with the scheme; (3)

facilitated the execution of the contracts; (4) provided “escrow” services for the persons who buy

the veterans’ loans; (5) sued allegedly defaulting veterans in an effort to enforce the agreements;

and (6) opposed attempts to discharge such debt through bankruptcy.



                                                   3
           Case 2:19-cv-01146-NR Document 1 Filed 09/10/19 Page 4 of 20



        14.     Associated person Richard Zaehringer worked as an employee, agent and/or

representative of Defendants at the time of the sale of the investment products to the Mr. Seale

working at the principle place of business of Annuity FYI, located at 77 Water Street 8th Floor

New York, NY 10005. Upon information and belief, his current address is 34170 N. Lakeside

Drive, Grayslake, Illinois, 60030-1020.



                                             III. JURISDICTION

        15.     This Court has federal question jurisdiction pursuant to 28 U.S.C. § 1331 with

respect to Plaintiff’s claims of violations of the Securities Act of 1933.            This Court has

supplemental jurisdiction pursuant to 28 U.S.C. § 1367(a) with respect to Plaintiff’s state statutory

and common law claims.

        16.     This Court also has diversity jurisdiction pursuant to 28 U.S.C. §1332(a) and (c) in

that the parties are citizens of different states.

        17.     Venue is proper in the Western District of Pennsylvania pursuant to 28 U.S.C. §

1391(b)(2) because, at all times relevant hereto, Defendants and/or their agents or employees,

conducted business in this judicial district and because a substantial part of the acts and/or

omissions giving rise to the claims set forth herein occurred in this judicial district.



                    IV. FACTS GIVING RISE TO PLAINTIFFS’ CLAIMS

        18.     Dan Seale received a Bachelor of Science degree from California Coast University

in Business Administration. He served in the U.S. Navy as an Avionics Technician Petty Officer

3rd Class and acting Plane Captain on the flight line.




                                                     4
             Case 2:19-cv-01146-NR Document 1 Filed 09/10/19 Page 5 of 20



        19.     Mr. Seale was married and has a daughter, son-in-law and grandson. Mr. Seale has

spent his career in customer and medical services management. He is currently the business

manager for a private school near Pittsburgh, Pennsylvania.

        20.     In August 2016 Mr. Seale, not sure about the stability of the stock market, began

looking for possible alternative investments. Following an internet search for national annuity

providers, Mr. Seale contacted Annuity FYI based on the information provided on the company’s

web page.

        21.     Mr. Seale was quickly contacted by Richard Zaehringer, who identified himself as

an agent and employee of Annuity FYI. Zaehringer met with Mr. Seale at his home in early

September 2016. Zaehringer spent considerable time telling Mr. Seale about his background, his

expertise with retirement planning and his commitment to fully explaining each potential

investment that he showed his clients.

        22.     Mr. Seale told Zaehringer that he was not looking to get rich, rather he was

interested in investments that were extremely safe and that would act as a retirement payment plan

and to pass on to his family.

        23.     Zaehringer showed Mr. Seale a plan from Penn Mutual with legacy benefits for his

family, the Penn Mutual Multi-Generation Legacy plan. Zaehringer told Seale that he owned three

of these Penn Mutual investment products himself, one for himself, one for his wife and one for

his child.

        24.     Mr. Seale agreed to the recommendation to purchase the Penn Mutual investment

product, and Zaehringer set up a meeting with Mr. Seale and his daughter to explain the investment

to her and have Mr. Seale sign documents. Mr. Seale signed documents relating to the Penn Mutual




                                                5
           Case 2:19-cv-01146-NR Document 1 Filed 09/10/19 Page 6 of 20



investment and a document making IRS Services Trust custodians for the money to be generated

by Mr. Seale’s investments through Zaehringer.

       25.     In conjunction with the Penn Mutual product, Zaehringer recommended to Mr.

Seale that he invest in nine structured federal pension contracts through Performance Arbitrage

Company, Inc. and Financial Products Distributors owned by David Woodard and/or Andrew

Gamber. Mr. Seale agreed to the recommendations and signed a two-page Purchase Application

for each contract. The first page of each contract was blank and was apparently filled in later. Mr.

Seale did not realize until December 2017 that the two-page document was part of a much larger

“Fulfillment Kit,” which Zaehringer never showed him.

       26.     Zaehringer said that the federal pensions were independent contracts with former

federal employees, mostly veterans. He told Mr. Seale that the federal pensions were backed by

the federal government, and said that David Woodard, who Mr. Seale understood to be handling

the federal pensions, had placed “several million in this plan and never had a problem.”

       27.     Zaehringer explained the federal pensions to Mr. Seale as follows: “An individual

who receives a federal pension, typically a military pension, would rather have a lump sum rather

than the monthly stream of income. We have an exclusive contract to find an individual who needs

income stream in exchange for a lump sum and essentially match up needs. Those individuals

who own the pensions are only allowed to “sell” a maximum of ten years of pension payments.

The federal government backs the pension, not an insurance company. For added protection for

the purchaser, there is a life insurance [policy] on those individuals selling part of their pension to

cover the purchaser should the seller die during the payout.”




                                                  6
          Case 2:19-cv-01146-NR Document 1 Filed 09/10/19 Page 7 of 20



       28.     Zaehringer told Mr. Seale repeatedly that once Mr. Seale bought the seller’s

benefits, the Federal government, through the Treasury Department, would send the benefits to the

escrow agent and the seller was out of the equation. This was not true.

       29.     Furthermore, the sales of these federal pension contracts were illegal. All of the

defendants involved in these transactions violated the Federal Anti-Assignment Acts, including

Sections 38 U.S.C. § 5301(a) and 37 U.S.C. § 701.

       30.     Zaehringer told Mr. Seale that the nine structured settlement contracts were the

equivalent of an “immediate annuity” that would pay Mr. Seale $6,727.14 a month for ten years.

Of that amount, $3,103.33 would be deposited each month in the Penn Mutual legacy plan that

would then come into effect in 2027 and pay Mr. Seale a “supplement salary” for the rest of his

life, and then would be passed on to his daughter and continue on for one more generation.

       31.     Zaehringer told Mr. Seale that Upstate Law Group would be the escrow agent.

During this time Zaehringer continued to repeat what he had told Mr. Seale repeatedly, that “the

Buyer is protected from all, both those known and unknown” . . . that “Upstate Law Group . . .

will monitor for receipt of payments and inform Zaehringer’s firm as the Distributor, Performance

Arbitrage Company, and the Buyer if a payment is received.”

       32.     Sometime around April 2017 Life Funding Options purchased or absorbed

Performance Arbitrage. Mr. Seale was notified of this in November 2017 and shortly thereafter

Life Funding Options suspended November, December and January payments.

       33.     In December 2017 after several conversations with Zaehringer, about contracts

that were not being paid, in which it was clear that Zaehringer was effectively trying to remove

himself and Annuity FYI from representing Mr. Seale, Zaehringer told Mr. Seale to call Upstate

Law Group, Performance Arbitrage and Financial Products about the defaulted payments.



                                                7
             Case 2:19-cv-01146-NR Document 1 Filed 09/10/19 Page 8 of 20



Zaehringer had told Mr. Seale that David Woodard and Upstate Law Group were not talking to

him.

       34.      During a meeting with Upstate Law Group on December 13, 2017 Candy Kern-

Fuller told Mr. Seale that Zaehringer was lying about Woodard and Upstate not talking to him.

She said that Zaehringer knew full well why Life Funding Options was doing what they were

doing in withholding payments, i.e. that the pensioners themselves had defaulted on the

contracts.

       35.      Candy Kern-Fuller further declared that Mr. Seale had accepted the risks with the

structured settlement contracts. Mr. Seale’s response was that he had never seen any contract

stating the risk of the investment. Candy Kern-Fuller then drop-boxed one of the contracts,

PRN1387, to Mr. Seale. Mr. Seale stated that this was the first time he had seen this document

which was called the Fulfillment Kit.

       36.      During December 2017, Zaehringer again stated to Mr. Seale that federal funds

due under the contracts go directly to the escrow agent, just as he had prior to the original sale of

these products. Zaehringer reaffirmed this position and said that the pensioner “sellers” were

supposed to be out of the equation after the sale of his/her pension to the buyer, in this case Mr.

Seale. Zaehringer said he was told this by Woodard, who provided training to Zaehringer with

respect to these products.

       37.      In January 2018, Life Funding Options bought contracts that were in default in

Mr. Seale’s account and issued Promissory Notes, which were supposed to pay 100% of the

monthly contracted payment




                                                  8
            Case 2:19-cv-01146-NR Document 1 Filed 09/10/19 Page 9 of 20



       38.     Life Funding Options made sporadic payments on Mr. Seale’s contracts through

August 1, 2018. In early January 2019 Life Funding Options suspended operations and payments

on the IRA Services accounts.

       39.       On information and belief, Kern-Fuller and Upstate Law Group have used their

firm's IOLTA account as the conduit through which the other defendants channel their monies in

connection with the schemes described above. Without limiting the generality of the foregoing,

the investors have made their lump sum deposits into this IOLTA account and, under the direction

of Kern Fuller and Upstate Law Group, the funds were then dispersed to the veterans and to one or

more of the defendants. Kern-Fuller and Upstate Law Group also have received the veterans'

monthly payments directly from the Veterans Administration and sent each veteran the remainder

of the benefit payment, after deducting the veteran's loan repayment amount.

       40.    Collectively, Defendants maintained a network of web sites designed to attract

financially desperate veterans seeking a source of ready cash. The defendants promised veterans that

they will find buyers, like Mr. Seale, to purchase the stream of the veteran's pension income.

       41.    None of the documents or other disclosures made to Mr. Seale discloses that these

transactions are prohibited and void under the Federal Anti-Assignment Acts, nor do they reveal

the multiple lawsuits and regulatory actions taken against the defendants by the states of

Mississippi, Texas, Pennsylvania, New Mexico, California and Arkansas.

       42.    On information and belief, the defendants here extracted substantial “commissions” in

connection with Mr. Seale’s structured products without disclosing this fact to Mr. Seale or the

veterans.

       43.    None of the defendants were registered to sell securities in Pennsylvania, and the federal

pension contracts were not registered to be sold in Pennsylvania.



                                                   9
          Case 2:19-cv-01146-NR Document 1 Filed 09/10/19 Page 10 of 20



                                        V. LEGAL CLAIMS

          COUNT ONE – VIOLATION OF SECTION 12 OF SECURITIES ACT

       44.     Plaintiff incorporates by reference all paragraphs above.

       45.     This Count is brought pursuant to § 12a(2) of the Securities Act of 1933, 15 U.S.C.

§ 77l, by Mr. Seale against all Defendants.

       46.     Defendants were sellers, offerors, and/or solicitors with respect to the federal

pension investments sold to the plaintiff.

       47.     Defendants were not registered to sell the federal pension investments to Mr. Seale,

and the federal pension securities themselves were not registered.

       48.     The individual defendants participated in the preparation of the documents used to

sell the federal pension investments.

       49.     The documents by which the federal pension investments were offered to Plaintiff

and others were inaccurate and misleading, contained untrue statements of material fact, omitted

to state facts necessary to make the statements therein not misleading, and omitted to state material

facts required to be stated therein.

       50.     Defendants were aware of the misleading nature of the documents used to sell the

federal pension investments.

       51.     Through the conduct alleged above, Defendants violated, are liable under, or

controlled a party who is liable under §12a(2) of the Securities Act.

       52.     Plaintiff has been damaged and is entitled to all relief from Defendants permitted

by § 12a(2) of the Securities Act. Mr. Seale hereby tenders the investments to Defendants.

       53.     At the times Mr. Seale purchased the federal pension investments, he did not know

and could not reasonably have known of the misleading statements, omissions, and misconduct set



                                                10
          Case 2:19-cv-01146-NR Document 1 Filed 09/10/19 Page 11 of 20



forth above. Less than one year has elapsed from the time that Plaintiff discovered, and could

reasonably have discovered, the misconduct giving rise to this case.



          COUNT TWO – VIOLATION OF SECTION 15 OF SECURITIES ACT

       54.     Plaintiff incorporates by reference all paragraphs above.

       55.     This Count is brought pursuant to § 15 of the Securities Act, 15 U.S.C. § 77o, by

Mr. Seale against individuals Woodard, Snyder, Plant, and Kern-Fuller.

       56.     Defendants were control persons of Annuity FYI, Performance Arbitrage, Financial

Products Distributors, Life Funding Options, and Upstate Law Group by virtue of their positions

as directors or senior officers of these entities and/or by virtue of their relationships with the

entities. Defendants exercised control over the general affairs of these entities and had the power

to control the conduct giving rise to Plaintiff’s claims.

       57.     Defendants are therefore liable for the Securities Act violations alleged in Count

One above.



        COUNT THREE – VIOLATION OF PENNSYLVANIA SECURITIES ACT

       58.     Plaintiff incorporates herein all paragraphs above.

       59.     In connection with the offer and sale of securities, defendants intentionally and

recklessly employed devices, schemes, and artifices to defraud, made material misrepresentations,

failed to disclose material information, and engaged in acts, practices, and a course of business

which operated as a fraud or deceit on the plaintiffs, all in violation of the Pennsylvania Securities

Act, 70 Pa.C.S.A. § 1-401.




                                                 11
          Case 2:19-cv-01146-NR Document 1 Filed 09/10/19 Page 12 of 20



        60.    In selling the investments to Mr. Seale, Zaehringer violated the Pennsylvania

Securities Act including, but not limited to, the following sections:

               a.       Making material misstatements and omissions and engaging in acts and

                        practices that operated as a fraud, thereby violating 70 Pa.C.S.A. § 1-401;

               b.       Employing various deceptive and fraudulent schemes and devices to induce

                        Mr. Seale to purchase securities, thereby violating 70 Pa.C.S.A. § 1-403;

                        and

               c.       Engaging in fraudulent transactions and practices as an investment advisor,

                        thereby violating 70 Pa.C.S.A. § 1-404.

        61.    Plaintiff reasonably relied on Defendants’ representations and were unaware of the

true facts.

        62.    Plaintiff has been damaged as a result of Defendants’ misconduct.

        63.    Defendant Annuity FYI is liable for the securities law violations of Zaehringer

under § 1-503 and pursuant to the doctrine of respondeat superior because Zaehringer was an

agent of Annuity FYI.

        64.    Defendant David Woodard is liable under § 1-501 (a) and 1-503 for his own

misrepresentations and omissions and also the securities law violations of Performance Arbitrage,

Financial Products Distributors and, on information and belief, Life Funding Options, because

defendant had the power, directly or indirectly, to control the activities of Performance Arbitrage,

Financial Products Distributors and Life Funding Options.

        65.    Defendant Performance Arbitrage is also liable for the securities law violations of

Woodard pursuant to the doctrine of respondeat superior.




                                                 12
          Case 2:19-cv-01146-NR Document 1 Filed 09/10/19 Page 13 of 20



        66.    Defendants Kate Snyder and Michelle Plant are liable under § 1-503 for the

securities law violations of Life Funding Options because defendants Snyder and Plant had the

power, directly or indirectly, to control the activities of Life Funding Options.

        67.    Defendant Life Funding Options is liable for the security law violations of

Performance Arbitrage because LFO purchased Performance Arbitrage and assumed liability for

all of Performance Arbitrage’s actions.

        68.    Defendant Candy Kern-Fuller is liable under § 1-503                    for her own

misrepresentations and omissions and also the securities law violations of Defendant Upstate Law

Group because she is a partner in Upstate Law Group. Candy Kern-Fuller and Upstate Law Group

are also liable for the security law violations of the other defendants because Upstate Law Group

aided and abetted the security law violations of the other defendants.

        69.    Defendants materially aided in the commission of the violations described above

and are further liable to Plaintiffs pursuant to 70 Pa.C.S.A. § 1-503(a).

        70.    Pursuant to § 1-501 of the Pennsylvania Securities Act, Plaintiff is entitled to

recover from Defendants the losses Plaintiff has sustained and will sustain and interest at the legal

rate.



                             COUNT FOUR – GROSS NEGLIGENCE

        71.    Plaintiff incorporates herein all paragraphs above.

        72.    Defendants’ actions as set forth above constituted gross negligence.

        73.    Defendants acted as investment advisors for Plaintiff and as such owed Plaintiff a

duty of due care.




                                                 13
            Case 2:19-cv-01146-NR Document 1 Filed 09/10/19 Page 14 of 20



        74.     Defendants further owed Plaintiff a duty of due care under the standards of care as

defined by, inter alia, the applicable rules of the SEC and Pennsylvania Department of Banking &

Securities, which rules require a broker to know the client’s circumstances and needs and to render

suitable and appropriate investment advice.

        75.     Defendants breached their duties by offering misleading and fraudulent advice in

the sale of investment products.

        76.     Defendants’ negligence was a proximate cause of the losses sustained by Plaintiff.

        77.     Plaintiff is therefore entitled to judgment against Defendants in the amount of all

of plaintiffs’ losses, plus prejudgment and post-judgment interest.

        78.     Because Defendants’ conduct rose to the level of a conscious disregard of the rights

of plaintiff, Mr. Seale is entitled to recover punitive damages in an amount to be determined by

the jury.



        COUNT FIVE – COMMON LAW FRAUD AND MISREPRESENTATION

        73.     Plaintiff incorporates herein all paragraphs above.

        74.     In connection with their dealings with Mr. Seale, Defendants intentionally and

recklessly employed devices, schemes, and artifices to defraud, made material misrepresentations,

failed to disclose material information, and engaged in acts, practices, and a course of business

which operated as a fraud or deceit on the plaintiffs, all in violation of Pennsylvania’s common

law of fraud and misrepresentation.

        75.     In connection with the purchase and sale of the investments, Defendants engaged

in devices and artifices to defraud and a course of business that operated as a fraud by his conduct

as set forth above.



                                                14
          Case 2:19-cv-01146-NR Document 1 Filed 09/10/19 Page 15 of 20



       76.     In purchasing the investments, Plaintiff reasonably relied, to his detriment, on

Defendants’ misrepresentations and was unaware of the true facts.

       77.     Defendants acted with knowledge of the falsity of the statements and knowledge

the material facts were omitted therefrom or with reckless disregard for the truth or falsity of those

statements.

       78.     The purpose and effect of Defendants’ misrepresentations and omissions were to

cause Plaintiff to make the investments as aforesaid.

       79.     Plaintiff has been damaged as a result of Defendants’ misconduct.

       80.     Defendant Annuity FYI is liable for its own misrepresentations and omissions and

is also liable for the misrepresentations and omissions of Zaehringer pursuant to the doctrine of

respondeat superior because Zaehringer was an agent of Annuity FYI.

       81.     Defendant David Woodard is liable for his own misrepresentations and omissions

and for the misrepresentations of Performance Arbitrage, Financial Products Distributors and, on

information and belief, Life Funding Options because defendant had the power, directly or

indirectly, to control the activities of Performance Arbitrage, Financial Products Distributors and

Life Funding Options.

       82.     Defendant Performance Arbitrage is liable for the Woodard’s misrepresentations

pursuant to the doctrine of respondeat superior because Woodard was an agent of Performance

Arbitrage.

       83.     Defendants Kate Snyder and Michelle Plant are liable for the misrepresentations of

Performance Arbitrage and Life Funding Options because Defendants had the power, directly or

indirectly, to control the activities of Life Funding Options, which purchased Performance

Arbitrage.



                                                 15
          Case 2:19-cv-01146-NR Document 1 Filed 09/10/19 Page 16 of 20



        84.     Defendant Life Funding Options is liable for the fraud of Performance Arbitrage

because LFO purchased Performance Arbitrage and assumed liability for all of Performance

Arbitrage’s actions.

        85.     Defendant Candy Kern-Fuller is liable under for her own misrepresentations and

omissions and also the misrepresentations and omissions of defendant Upstate Law Group because

she is a partner in Upstate Law Group. Candy Kern-Fuller and Upstate Law Group are also liable

for the fraudulent activities of the other Defendants because Upstate Law Group aided and abetted

the fraudulent activities of the other Defendants.

        86.     Plaintiff is entitled to recover from Defendants’ compensation for all Plaintiff’s

losses, plus interest.

        87.     Plaintiffis also entitled to recover punitive damages because of Defendants’ willful

fraud and misconduct.



                             COUNT SIX – CIVIL CONSPIRACY

        88.     Plaintiff incorporates herein all paragraphs above.

        89.     Zehringer, along with various associates persons and entities including Woodard

(and his affiliated entities), Gamber (and his affiliated entities) Snyder and Plant (and their

affiliated entities), and Kern-Fuller (and her affiliated entities), conspired and/or agreed to commit

and unlawful act and/or engage in a lawful act by unlawful means for an unlawful purpose.

        90.     Specifically, Defendants and Zaehringer engaged in a civil conspiracy to defraud

Mr. Seale.

        91.     Defendants’ activities reflect the joint assent of two or more parties in furtherance

of an unlawful enterprise.



                                                 16
           Case 2:19-cv-01146-NR Document 1 Filed 09/10/19 Page 17 of 20



         92.   The primary purpose of the combinations of these defendants and Zaehringer was

to injure and defraud Mr. Seale.

         93.   Plaintiff was harmed as a consequence of the civil conspiracy of Zaehringer and

Defendants.



COUNT SEVEN –PENNSYLVANIA UNFAIR TRADE PRACTICES AND CONSUMER

                          PROTECTION LAW (73 P.S. §201-1 et seq.)

         94.   Plaintiff incorporates herein all paragraphs above.

         95.   Mr. Seale made the federal pension investments based upon representations by

Mr. Zaehringer and through him Defendants that investments would be made consistent with his

personal goals, financial needs and investment objectives.

         96.   At all times material hereto, Mr. Zaehringer was acting as an agent or

representative of Defendants.

         97.   The services rendered by Defendants were primarily for personal, family or

household purposes.

         93.   Mr. Seale purchased the federal pension investments for his personal investment

needs.

         94.   Defendants, and each of them, engaged in unlawful methods of competition and

unfair and deceptive acts and practices in the conduct of their trade or commerce as defined

under the Pennsylvania Unfair Trade Practices and Consumer Protection Law (“UTPCPL”). 73

P.S. §201-1 et seq., Section 201-2(4)(i) through (xxi). That conduct includes but is not

necessarily limited to:

               a. Section 201-2(4)(ii) – causing likelihood of confusion or of misunderstanding
                  as to the source, sponsorship, approval or certification of goods or services;

                                               17
          Case 2:19-cv-01146-NR Document 1 Filed 09/10/19 Page 18 of 20



                b. Section 201-2(4)(iii) – causing likelihood of confusion or of misunderstanding
                   as to affiliation, connection or association with, or certification by, another;
                c. Section 201-2(4)(v) – representing that goods or services have sponsorship,
                   approval, characteristics, ingredients, uses, benefits or quantities that they do
                   not have or that a person has a sponsorship, approval, status, affiliation or
                   connection that he does not have;
                d. Section 201-2(4)(vii) – representing that goods or services are of a particular
                   standard, quality or grade, or that goods are of a particular style or model, if
                   they are of another;
                e. Section 201-2(4)(xv) – knowingly misrepresenting that services, replacements
                   or repairs are needed if they are not; and
                f. Section 201-2(4)(xxi) – engaging in any other fraudulent or deceptive conduct
                   which creates a likelihood of confusion or of misunderstanding.

        95.     Mr. Seale suffered harm as a result of Defendants’ unfair and/or deceptive

conduct in connection with the handling of investment activities, and more specifically, the

aforementioned federal pension investments.

        96.     Defendants’ conduct constitutes reckless and/or fraudulent conduct, which created

a likelihood of confusion and misunderstanding on the part of Mr. Seale.

        97.     Defendant’s conduct was under the guise of investing in federal pension

investments necessary to Mr. Seale achieving his financial goals.

         98.    Defendants did not undertake their obligation to perform proper due diligence

concerning the investments.

         99.    Mr. Zaehringer was engaging in sales tactics on behalf of Defendants to further

their own financial interest in what is a direct conflict of interest.

         100. Defendants were deceptive by not providing full disclosure as to the underlying

federal pension investments both at the time of introduction and thereafter in oversight.

         101. The services provided by Defendants were specifically encompassed within the

provisions of the UTPCPL and deemed unlawful. 43 P.S. §201-3.




                                                  18
          Case 2:19-cv-01146-NR Document 1 Filed 09/10/19 Page 19 of 20



        102. Defendants are therefore collectively liable for the violation of the UTPCPL

individually and as principal and/or pursuant to the doctrine of respondeat superior for the

conduct of Mr. Zaehringer and other agents of Defendants.

        103. The recovery available to Mr. Seale under the UTPCPL specifically includes the

award of treble damages, attorney fees, expert fees and costs as measures intended to protect the

consumer and deter future such conduct.

        104. The award of the full panoply of damages available under the UTPCPL is

particularly appropriate in the circumstances of this case.

        105. Defendants are therefore liable to Mr. Seale for damages pursuant to the

UTPCPL, including treble damages, interest, legal fees, expert fees and expenses and all and

such further and additional relief as my be provided by the act or any amendments thereto, in an

amount the totality of which losses will be established at time of trial.



                                          VI. CONCLUSION

       WHEREFORE, for the foregoing reasons, Plaintiff Daniel R. Seale respectfully request

that the Court:

       (a)        Award judgment in favor of plaintiff and against defendants jointly and severally

                  for all losses incurred by plaintiff as a result of the misconduct set forth above.

       (b)        Award judgment for damages for growth that would have been realized had

                  plaintiff’s investments been properly invested and managed.

       (c)        Award disgorgement of all fees paid to Defendants.

       (d)        Award prejudgment interest and attorneys’ fees in favor of plaintiff.

       (e)        Award plaintiff punitive damages.



                                                   19
      Case 2:19-cv-01146-NR Document 1 Filed 09/10/19 Page 20 of 20



    (f)   Award plaintiff treble damages.

    (g)   Award plaintiff expert fees and costs.

    (h)   Afford plaintiff a trial by jury.

    (i)   Provide such relief as the Court deems to be just and proper.



JURY TRIAL DEMANDED.                               Respectfully submitted,

                                                   s/Vicki Kuftic Horne
                                                   Vicki Kuftic Horne, Esquire
                                                   P.A. I.D. No: 36578
                                                   1380 Old Freeport Road
                                                   Suite 3A
                                                   Pittsburgh, PA 15238
                                                   412.967.9400
                                                   vkhorne@vkhorne.com

                                                   s/Nicole Daller
                                                   Nicole Daller, Esquire
                                                   P.A. I.D. No.: 312224
                                                   1380 Old Freeport Road
                                                   Suite 3A
                                                   Pittsburgh, PA 15238
                                                   412.967.9400
                                                   ndaller@vkhorne.com




                                              20
